This is an appeal by Clifford F. Reid, Inc., from a judgment entered after verdict of the jury against defendants Clifford F. Reid, Inc., a corporation, and E.D. Rosher, in an action to recover damages for injuries received by the plaintiff as the result of negligence of the defendants in the operation of an automobile. Defendant Rosher was the driver of the automobile at the time the plaintiff was injured. It was alleged in the complaint and there was evidence introduced to show that the plaintiff was requested by the defendant Clifford F. Reid, Inc., a corporation, to accompany the said driver, E.D. Rosher, on a trip in the automobile at the time of her injury. The question as to why and where she was injured and all the other questions raised as to the sufficiency of the evidence were decided by the jury upon evidence properly introduced in the trial of the case.[1] The accident occurred on June 25, 1927. The judgment was rendered on the seventh day of February, 1929, and the law which appellant claims should be considered in weighing the liability — according to its brief — was not in effect until midnight of August 14, 1929. There is no merit in appellant's contention that the provisions of section 141 3/4 of the California Vehicle Act, effective at midnight August 14, 1929, relating to the duty owing by a host to a guest is retroactive. (Krause v. Rarity,210 Cal. 644, at p. 653 et seq. [293 P. 62]; Dermer v.Pistoresi, 109 Cal.App. 310 [293 P. 78].)
[2] There was sufficient evidence to justify the verdict and, therefore, the only question left for this court to discuss is the question as to the trial court's alleged error in instructing the jury "as to appellant's liability, ignoring *Page 536 
the question of plaintiff's contributory negligence". An examination of the record hardly discloses any evidence from which the jury could find that the plaintiff suffered any injury by reason of negligence on her part. However, the trial court instructed the jury properly on the question of the law as to contributory negligence of the plaintiff.
[3] Point three in appellant's opening brief is that "The court erred in admitting testimony that after the accident defendant Rosher said, `It is my fault. I should not have been looking around.'" The evidence shows that this statement was made by defendant Rosher immediately after the accident occurred. This court said in Lloyd v. Boulevard Express, 79 Cal.App. 406, at 411 [249 P. 837, 839]: "His statements, if true, indicate that they were made before the excitement attending the accident had subsided. Questions as to the admissibility of such questions as part of the res gestae depend upon whether such statements are the emanations of the acts done, before the excitement usually incident to an accident causing great injury has subsided, or are the statements made after the excitement has subsided, and the witness has time to calculate a policy to be pursued. Here the statements were made at the scene of the accident, and in the presence of those suffering from its results, and in the presence of the wreckage the accident created. Again we hold that the trial court before whom the witness appeared is better prepared to pass upon the evidence upon which the admissibility of such statements depends than is an appellate court, and his ruling should not be disturbed unless he has abused his discretion. We cannot say from the evidence appearing in the record that the declarations of Mitchell were inadmissible. If the statement of the employee is spontaneous, that is, made at the time of the accident and during the excitement attending it, before the employee has time to reflect upon the consequences of his statement, or to fabricate evidence against his employer, it is admissible against the employer." (Also, see 10 R.C.L. 978, and 4 R.C.L., Perm. Supp., p. 2801.)
The judgment is therefore affirmed.